Citation Nr: 1818900	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  16-44 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Counsel







INTRODUCTION

The Veteran had active military service from January 1961 to January 1963.  

This claim comes to the Board of Veterans' Appeals (Board) from an April 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted entitlement to service connection for a back disability.  Specifically, he states that he suffered from back and leg pain in service, but did not seek treatment because it was not that severe.  He also states that during active duty for training, while serving in the Arkansas National Guard he injured his back.  As such, the Board finds that remand is necessary in order to determine whether the Veteran has a current back disability and whether that disability is related to service.  

In support of the Veteran's claim, he specifically requested that his National Guard records be associated with the Veteran's file, in order to confirm his service as well as treatment for the disability he is currently claiming service connection.  As such, the Board finds that as part of the VA's duty to assist the Veteran with the development of his claim, it is necessary to remand in order for the Veteran's National Guard records to be associated with his file.  

In addition, the Veteran has requested that VA attempt to obtain private treatment records from Baptist Hospital in Memphis, Tennessee, where he had back surgery in summer of 1964.  VA has a duty to assist a claimant in obtaining private treatment records pertinent to any pending claim.  See 38 U.S.C. § 5103A.  Remand is therefore required in order for such records to be obtained by VA, with the assistance of the Veteran.  In the alternative, the Veteran may obtain and submit such evidence himself.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the all necessary parties to include NPRC, Army National Guard, and the Arkansas National Guard or any other appropriate State or Federal custodian, in order to secure any medical or personnel records from the Veteran's time in the Arkansas National Guard.  

If these National Guard and Army Reserve records are secured, the AOJ should verify and document all periods of active duty for the Veteran including periods of ACDUTRA or INACDUTRA.  If these National Guard records are unavailable or do not exist, a negative reply to this effect is required from the appropriate custodian.

2.  Contact the Veteran and/or his representative and request the names and contact information for any private medical care providers who have treated the Veteran for his claimed disabilities.  After obtaining appropriate authorization from the Veteran, request all pertinent records not already received from any facility or treatment provider cited by the Veteran or his representative.  Any negative responses must be noted in the record.

3.  Once the AOJ concludes attempts to obtain records in paragraphs #1 and 2, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability he may have.  
The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination and note this in the examination report.  The claims file should be made available for review to the examiner.  

After reviewing the record, the examiner is requested to provide an opinion whether any diagnosed back disability is at least as likely as not (50 percent or more probability) that such diagnosed back disability is related to the Veteran's active military service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, re-adjudicate the claim on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




